FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-15-00200-CV

                                 Trial Court No. 14-CV-32,860

William Robert Parker

Vs.

Jessica Danielle Parker, Nacogdoches Memorial Hospital and Waterton
Rehabilitation Center
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Indigent                                     $25.00   Indigent
Required Texas.gov efiling fee               $20.00   Indigent
Supreme Court chapter 51 fee                 $50.00   Indigent
Filing                                      $100.00   Indigent
TOTAL:                                      $195.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 30th day of November 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk